Parker, J.
— The plaintiff seeks recovery of damages from the defendants, claimed to have resulted to him from their negligence. At the close of all of the evidence introduced *273upon the trial in the superior court, counsel for the defendants moved the court for a directed verdict in their favor, which motion was granted, when a verdict was rendered by the jury accordingly. Thereupon judgment of dismissal upon the merits was entered. From this disposition of the cause, the plaintiff has appealed.
Among other defenses made by respondents, they alleged that, by way of compromise of appellant’s claim for damages, but not admitting liability thereon, they paid to him the sum of $150 in fuE satisfaction thereof, and that thereupon appellant executed and delivered to them a written release acknowledging the receipt of that sum in full satisfaction of his claim. The trial court evidently granted the motion for directed verdict upon the ground, among others, that the compromise and satisfaction was made and executed by appellant as alleged by respondents. That appellant accepted the $150 and executed the written satisfaction of his claim is not only proven beyond controversy, but is admitted by appellant in his own testimony. Without noticing in detail the evidence touching the circumstances attending the receipt of this sum and the execution of the written satisfaction by appellant, we deem it sufficient to say that it wholly fails to show any undue influence or fraud on the part of respondents, or want of understanding on the part of appellant, attending the compromise and execution of the written satisfaction by appellant, as claimed by him. The learned trial court was clearly warranted in taking the case from the jury upon this ground. This renders it unnecessary to notice other contentions made by counsel.
The judgment is affirmed.
Chadwick, Gose, and Mount, JJ., concur.